DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-7, 9, 11-16, 18, 19, 24, 25, 27, 28, 32, and 44 are pending.
Claims 24, 25, 32, and 44 are withdrawn from consideration as being directed to non-elected inventions.
Claims 1, 4-7, 9, 11-16, 18, 19, 27 and 28 are presented for examination and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tajdaran (Kasra Tajdaran, et al, A Novel Polymeric Drug Delivery System for Localized and Sustained Release of Tacrolimus (FK506), 112 Biotech. Bioeng. 1948 (September 2015) (of record), in view of Lee (U.S. 9,011,921).
Applicants claims are directed to compositions which comprise FK506 (also known as tacrolimus) in particulate form having a defined size in amounts sufficient to deliver FK506 for a period of at least 14 days, in a delivery vehicle.  Dependent claims 4-6 describe manners in which the delivery vehicle may suitably be used and which, during examination, are not considered limiting on the structures otherwise set forth by the claims.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Claim 7 requires the delivery vehicle comprise a fibrin matrix, with Claims 9 and 11 describing a manner in which such a fibrin matrix is to be provided: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)  Here, the steps simply result in particles of tacrolimus contained in a crosslinked fibrin film.  Claims 12 and 13 indicate that the vehicle comprise a film containing small intestinal submucosa (SIS), combined with polyester, respectively, with Claims 27 and 28 describing the composition using product-by-process language, and a limitation narrowing the identity of the polyester to, among others, a PLGA copolymer.  Concerning Claim 27, The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See Garnero, supra.  This simply results in particular PLGA tacrolimus being placed on the film of intestinal submucosa.  Claim 14 indicates that one side of the device is to contain “solid islands” of FK506 and the polyester.  Claims 15 and 16 describe electrospun films of the composition of Claim 1: The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to See Garnero, supra.  Claim 18 describes cellulose derivative containing films of the composition of Claim 1, in Claim 19 describing such using product-by-process language: The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See Garnero, supra.
Tajdaran describes controlled drug delivery films containing FK506/PLGA particles having an average diameter of about 45 microns embedded in a fibrin gel formed by combining equal parts 75-115 mg/ml fibrinogen and 5 IU/ml thrombin which released drug for over 28 days.
Tajdaran does not, however, describe FK506 particles of the sizes recited by the instant claims.
Lee describes sustained-release PLGA/tacrolimus microparticles of, for example, 400 microns in diameter, a particle size sufficient to render obvious the range of the instant claims.  (Col.3, L.28-33; Col.5, L.41-45; 55-56), See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation), see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating that “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”).  
It would have been prima facie obvious for one having ordinary skill in the art to have employed PLGA/Tacrolimus microparticles of about 500 microns in the compositions of KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.).

Claims 1, 4-7, 12-14, 18, 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda (U.S. PGPub. 2006/0153815), in view of Lee (U.S. 9,011,921), Fischell (U.S. PGPub. 2004/0018228), and O’Brien (U.S. PGPub. 2008/0114469).
Seyda describes tissue engineering devices comprising a support scaffold layer and a cell sheet layer.  [0008].  Seyda indicates that in certain embodiments, immunotherapeutics such as FK506 may be used with these devices.  [0014; 0056].  Cells such as those derived from gastrointestinal mucosa may suitably be used to provide the cell sheet layer.  [0015].  The scaffold is described as including any of a variety of polymeric materials, including fibrin-based materials, collagen-based materials including small intestine submucosa (SIS), [0047], or textiles 
Lee describes sustained-release PLGA/tacrolimus microparticles of, for example, 400 microns in diameter, a particle size sufficient to render obvious the range of the instant claims.  (Col.3, L.28-33; Col.5, L.41-45; 55-56), See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation), see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating that “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”).  
Fischell also describe microparticles containing immunosuppressive agents such as tacrolimus, describing these microparticles as capable of providing sustained release of these agents for amounts of time ranging from one day to up to six months, a range overlapping and therefore rendering obvious the “at least 14 days” recited by the instant claims.  [0016; 0056; 0086; 0189; 0202-05]
O’Brien describes tissue engineering grafts comprising at least one suitable collageneous material.  [0008].  O’Brien indicates that the SIS of Seyda and the instant claims represent a particular preferred collageneous material  [0038-39].  O’Brien indicates that the collageneous material may be arranged on a biodegradable scaffold material employing various polyesters, [0043], and optionally may be provided by a coating loaded with bioactive agents.  [0046].  Suitable bioactive agents for such inclusion include the tacrolimus of Lee, Seyda, and the instant claims.  [0047].    
prima facie obvious to one of ordinary skill in the art to have formed tissue engineering membranes employing a film of collageneous small intestinal submucosa and coated such a film with sustained-release active agent particles of PLGA and tacrolimus having a diameter of about 500 microns configured to release tacrolimus for at least 14 days.  One having ordinary skill in the art would have been motivated to do so owing to the fact that the use of SIS films as tissue engineering materials is well-known in the art, as is their combination with polyesters such as the instantly claimed PLGA and immunosuppressant compounds such as the instantly claimed tacrolimus, particularly as PLGA/tacrolimus sustained release microparticles, which can usefully be coated onto a surface of an underlying collageneous SIS film.  Each of the elements claimed therefore represent the use of old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, with the result being that the combination is obvious.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Claims 1, 4-7, 12-16, 18, 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seyda, Lee, Fischell, and O’Brien as applied to Claims 1, 4-7, 12-14, 18, 19, 27, and 28 above, and further in view of Mack (U.S. PGPub. 2009/0155326).
Seyda, Lee, Fischell, and O’Brien, discussed in greater detail above, suggest tissue engineering membranes employing a film of collageneous small intestinal submucosa and coated 
None of Seyda, Lee, Fischell and O’Brien specify employing electrospinning apparatus to provide the drug delivery systems described.
Mack, however indicates that electrospinning of polymers such as PLGA is known to be usefully employed to provide fibrous devices for drug delivery.  [0004-08].
It would have been prima facie obvious to one having ordinary skill in the art to have electrospun the PLGA described by the Seyda reference owing to the fact that Seyda specifically contemplates employing spinning processes to provide the materials described therein, with Mack indicating that electrospinning is a processes known at the time of the instant application to provide precisely such drug delivering materials.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (indicating that “when the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive.
As a threshold matter, applicants’ arguments proceed piecemeal, addressing the teachings of each reference which the Examiner has relied upon individually, while ignoring the fact that these references are relied upon in combination.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
In addition, applicants quantification of the teachings of the prior art which has been relied upon is, in multiple aspects, inaccurate.  For example, Seyda does indeed describe the use of the tissue engineering compositions described therein as used in combination with “any one of growth factors, drugs, or other components, such as bioactive agents that promote healing, or in growth of tissue, or stimulate vascularization or innervation or immunomodulatory agent thereof or otherwise enhance or improve the therapeutic outcome or the practice of the invention.”  Seyda [0056].  The fact that the entirety of the invention claimed is not disclosed by Seyda is immaterial to the propriety of the rejection, because as explained above, the instant claims are not rejected over the teachings of Seyda considered in a vacuum.
In a similar manner, the fact that Fischell does not describe the entirety of the invention claimed cannot undermine the Examiner’s reliance on what Fischell does teach, which is that tacrolimus microparticles are capable of releasing tacrolimus for periods of time overlapping the ranges set forth by the instant claims.  Applicants are reminded that all elements of each prior art reference need not read on the claimed invention, rather, the proper test for obviousness is what In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000).
Applicants’ arguments concerning the O’Brien reference continue this pattern of arguing that the reference does not teach aspects of the invention which the Examiner in no way relied upon O’Brien to establish the skilled artisan was aware of at the time the instant application was filed.  For Example, O’Brien was relied upon solely to establish the compatibility and combinability of the SIS of Seyda is a collageneous material for manufacturing tissue engineering grafts encompassing each of the polyesters, coatings, and bioactive agents of the instant claims as well as those of Lee and Seyda.
Applicants arguments concerning Mack again overlook the fact that Mack is relied upon solely to establish that PLGA is capable of being electrospun for purposes of providing drug delivery devices, which, when taken in consideration with the remaining art the Examiner has combined the teachings of Mack with, render aspects of the compositions claimed obvious to one of skill in the art.  See Kotzab, supra.
Applicants’ arguments concerning the teachings of Tajdaran are also unpersuasive.  As a threshold matter, it is immaterial in the absence of evidence tending to call into question the enablement of the art being relied upon that there are no in vivo tests of the compositions described.  Once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  Here, as no such evidence has been provided, applicants arguments are substantially weakened, more so when the fact that Tajdaran states that the compositions are capable of releasing drug for up to 28 days.
Applicants arguments concerning the teachings of Lee are unpersuasive for again 1) misstating the teachings of and rationale for which the Examiner has relied on Lee; 2) asserting that Lee, a reference relied upon only in combination with other references, fails to teach the entirety of the invention claimed; and 3) asserting facts that are unsupported by objective evidence (e.g., “Lee cannot be used for local application of the drug.”).  The unpersuasiveness of each of these arguments has been addressed above in reference to each of the other references against which these arguments have been raised.
Applicants’ assertion that drug delivery over a period of at least 14 days is not taught by any reference is objectively false, as this range is disclosed by at least Tajdaran and Fischell.
Applicants’ arguments concerning the intended use limitations of Claims 4 through 6 do not impose a structural limitation on the compositions claimed, and instead simply describe a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).
Applicants’ arguments concerning the fibrin and fibrinogen concentrations taught by Tajdaran overlook the fact that, as set forth previously and again above, 75-115 mg/ml fibrinogen and 5 IU/ml thrombin are clearly disclosed by the reference.  “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  “Even a slight overlap in range establishes a prima facie case of obviousness.”  Id.
Each of Seyda and O’Brien describe the use of SIS as a drug delivery device.  See O’Brien [0038-39]; Seyda [0047].
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613